EX-99.p.21 Code of Ethics River Road Asset Management, LLC Background The Investment Advisers Act of 1940, Rule 204A-1 requires investment advisers to establish, maintain, and enforce a written code of ethics that applies to all “supervised persons,” defined as any partner, officer, director, or employee of an investment adviser, or other person who provides investment advice on behalf of the investment adviser and is subject to the supervision and control of the investment advisers.Advisers to registered investment companies arealsorequired to adopt a Code of Ethics regarding personal investment activities under the Investment Company Act of 1940, Rule 17j-1.An investment adviser’sCode of Ethics represents an internal control and supervisory review to detect and prevent possible insider trading, conflicts of interests, and regulatory violations. Each supervised person of River Road Asset Management (or “Company”) upon becoming a supervised person and on an annual basis thereafter will receive and must certify in writing that they have received, read, understand, and agree to comply with theCompany’s Personal Securities Transaction Policies and Procedures, the Insider Trading Policies and Procedures, and the Standards of Conduct Policy (known in the aggregate as the Code of Ethics).Supervised persons will receive and shall be required to make a similar certification following any amendment to the Code of Ethics. Standards of Conduct Policy As an officer or employee of River Road Asset Management, you must exercise good faith in your dealings with both the Company and its clients consistent with the high degree of trust and confidence that is placed in you by the Company. Theneed for the stringent application of this principle is heightened by the necessity that the Company, in turn, exercises the highest degree of ethical conduct in its dealings with its clients. This can be accomplished only through your individual commitment to the Company’s values: Loyalty, Integrity, Accountability, and Teamwork. If you discover that you will derive personal gain or benefit from any transaction between the Company and any individual or firm, you must immediately refer the matter and disclose all pertinent facts to the appropriate manager/supervisor or their designee. The Company’s standards of conduct are necessarily strict because they are intended for the benefit and protection of the Company and its officers and employees.No attempt to delineate guidelines for proper conduct can hope to cover every potential situation which may arise during your service with the Company.Whenever there is any doubt about the propriety of any action, you are urged to discuss the matter with the Company’s Chief Compliance Officer or your manager/supervisor. Violations of the Standards of Conduct Policy are grounds for disciplinary action, including dismissal. The standards of conduct set forth herein must be applied fully and fairly without reliance upon technical distinctions to justify questionable conduct. 1 Procedure Conflicts of InterestYou may not engage in personal activities that conflict with the best interests of the Company. In addition, you may not engage in personal activities that are in conflict with the interests of the Company’s clients. Disclosure or Use of Confidential InformationIn the normal course of business, employees may be given or may acquire information about the business of the Company, its clients, or its affiliates which is not available to the general public. This information is confidential and may include financial data, business plans and strategies, examiners’ ratings, and information concerning specific lending or trading decisions. All employees are responsible for respecting and maintaining the confidential nature of such information, including takingreasonable care in how and where they discuss, document, and store the confidential information that relates to the business activities of the Company and its clients. Confidential information may only be disclosed within the Company to those who need to know the information to perform their job functions. Material, Non-public InformationSome confidential information is also material, non-public information and subject to the restrictions of federal and state banking and securities laws and regulations as to its communication and use.Material information should be treated as non-public until it is clear the information can be deemed public or ceases to be material. Personal InvestmentsYou must exercise sound judgment in making personal investments in order to avoid situations contrary to the best interests of the Company. You must also avoid imprudent, speculative or questionable activity. It is not possible to enumerate all the circumstances where these restrictions apply; however, for example, it would be improper: · To permit a client to arrange an investment for your account or to participate in investments arranged, sponsored or participated in by a client under circumstances that might create or give theappearance of creating a conflict of interest; · To make or maintain an investment in any company or business with which the Company has business relationships if the investment is of such a character (whether because of the size or value of the investment or for any other reason) which might create or give the appearance of creating a conflict ofinterest; · To purchase any new securities of any client of the Company or to purchase any new securities of any company through an investment banking or securities firm having a business relationship with theCompany unless the demand for such new securities is such that purchases are not restricted or allocatedamong prospective purchasers; or · To enter into a security transaction when you are aware that such action will anticipate or parallel any investment action of the Company, whether the Company is acting for itself or in a fiduciarycapacity. 2 Outside ActivitiesIf you are a full-time employee, you may not accept outside employment or accept payment for services rendered to others, even though such employment or the services rendered may be permissible or desirable, without the prior consent of the Chief Compliance Officer or designee. If warranted, the Chief Compliance Officer may defer to the President. This includes engagements for teaching, speaking, and the writing of books and articles. In addition, you may not accept an appointment to act as an administrator, executor, guardian, trustee, or to act in any other fiduciary capacity, except when acting in such capacity for a person related to you by blood ormarriage, without the approval of the Chief Compliance Officer. Where such duties are accepted for a relative or approval is obtained, the Company and the law demand the highest standards of good faith in discharging such duties. You are allowed to participate in appropriate professional groups and responsible civic organizations if such service does not interfere with your duties at the Company, provided such relationship would not be prohibited or limited because of statutory or administrative requirements regarding conflicts of interest. If it appears that participation in any such organizations would interfere with your duties, you must obtain approval from the Chief Compliance Officer or President. You may not accept membership on the board of directors of an outside company unless you first obtain the approval of the Chief Compliance Officer. Political ActivityThe Company is interested in good government and allows you to support the candidate or party of your choice both through service and financial support. However, any affiliation with a candidate or party that suggests the Company supports that candidate or party is strictly prohibited.You may not use the Company or its property for political purposes, nor may you use the name of the Company to further any political cause or candidate. You are allowed to become involved in local government and to run for local part-time elected office, such as school board member or town counsel, if you should so desire. If campaigning or the duties of an office interfere with your duties at the Company, you may have to resign from your position. You should discuss the situation with the Chief Compliance Officer, the President, or a manager/supervisor (or their designee) to determine whether a conflict exists.If you wish to run for full-time elected office you must obtain approval from and make all necessary arrangements with the President prior to announcing your candidacy. A number of public bodies are clients of the Company and service by you with such a public body could give rise to situations where a conflict of interest exists.
